Name: 87/518/EEC: Council Decision of 19 October 1987 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application, from 1 June 1987, of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe, signed at Brussels on 1 February 1984, with effect from 1 June 1987
 Type: Decision
 Subject Matter: Africa;  international trade;  fisheries;  regions of EU Member States
 Date Published: 1987-10-23

 Avis juridique important|31987D051887/518/EEC: Council Decision of 19 October 1987 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application, from 1 June 1987, of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe, signed at Brussels on 1 February 1984, with effect from 1 June 1987 Official Journal L 300 , 23/10/1987 P. 0031 - 0032 Finnish special edition: Chapter 4 Volume 3 P. 0052 Swedish special edition: Chapter 4 Volume 3 P. 0052 *****COUNCIL DECISION of 19 October 1987 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application, from 1 June 1987, of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe, signed at Brussels on 1 February 1984, with effect from 1 June 1987 (87/518/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the proposal from the Commission, Whereas the Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe have held negotiations pursuant to Article 8 of the Agreement on fishing off SÃ £o TomÃ © and Principe (1), to determined the arrangements which are to apply after 31 October 1986, the date on which the Protocol to that Agreement expired; Whereas, following those negotiations, an Agreement amending the fisheries Agreement was initialled on 27 May 1987; Whereas, under the new Agreement, fishing opportunities for fisheries of the enlarged Community in the waters over which the Democratic Republic of SÃ £o TomÃ © and Principe has sovereignty or jurisdiction are retained and extended; Whereas, under Article 155 (2) (b) of the Act of Accession, the Council is required to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, with a view to the conclusion of fisheries agreements with third countries; whereas the said procedures need to be determined in this particular case; Whereas the fishing year off the coast of SÃ £o TomÃ © and Principe is currently in operation and the interests of Community fishermen render imperative, both in order to ensure additional fishing possibilities and taking into account the particular fishing pattern for a migratory species, that they have access to these waters; whereas it is therefore indispensable that the Agreement in question be approved as soon as possible; Whereas, for this reason, the two parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Agreement from 1 June 1987 in order to avoid a prolonged interruption in the fishing activities of Community vessels; whereas the Agreement in the form of an Exchange of Letters should be concluded, pending a final decision to be taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application, from 1 June 1987, of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe, signed at Brussels on 1 February 1984, is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters and of the Agreement are attached to this Decision. Article 2 To take into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and, to the extent necessary for its implementation, the provisions of the common fisheries policy on the conservation and management of fishery resources shall also apply to vessels flying the flag of Spain which are registered on a permanent basis in the registers of the competent authorities at local level (registros de base) in the Canary Islands, as such recording is defined in Note 6 of Annex I to Council Regulation (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (1). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Done at Luxembourg, 19 October 1987. For the Council The President L. TOERNAES (1) OJ No L 54, 25. 2. 1984, p. 2. (1) OJ No L 56, 1. 3. 1986, p. 1.